DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Okuda et al. (US Pub. No. 2010/0060809 A1) discloses a method for controlling a display device (i.e. projection mode setting method [page 7, paragraph 0103, lines 10-11]; Figure 13A, element S105), the display device (i.e. image display device illustrated in Figure 2) comprising: a light emitting module (i.e. optical system having a laser light source; page 2, paragraph 0039, lines 3-8) comprising a plurality of light emitting units (Figure 2, elements 101a, 101b and 101c); and a plurality of lenses (Figure 2, elements 103 and 104) disposed on the light emitting module (i.e. optical system having a laser light source; page 2, paragraph 0039, lines 3-8); the method (i.e. projection mode) comprising: receiving a switch signal (page 9, paragraph 0134, lines 8-13).  However, Okuda et al. and the prior art of record neither shows nor suggest a method for controlling a display device comprising switching the display device between a display mode and a projection mode by adjusting a distance between the light emitting module and the plurality of lenses according to the switch 
Regarding claim 7, Okuda et al. (US Pub. No. 2010/0060809 A1) discloses a method for controlling a display device (i.e. projection mode setting method [page 7, paragraph 0103, lines 10-11]; Figure 13A, element S105), the display device (i.e. image display device illustrated in Figure 2) comprising: a light emitting module (i.e. optical system having a laser light source; page 2, paragraph 0039, lines 3-8) comprising a plurality of light emitting units (Figure 2, elements 101a, 101b and 101c); and a plurality of lenses (Figure 2, elements 103 and 104) disposed on the light emitting module (i.e. optical system having a laser light source; page 2, paragraph 0039, lines 3-8); the method (i.e. projection mode) comprising: receiving a switch signal (page 9, paragraph 0134, lines 8-13).  However, Okuda et al. and the prior art of record neither shows nor suggest a method for controlling a display, the display device comprising a modulating module, disposed on the light emitting module and for redirecting the light the modulating module comprising a modulating material layer; and switching the display device between a display mode and a projection mode by adjusting a refractive index of the modulating material layer according to the switch signal; wherein a transmitting direction of a light in the projection mode is different from a transmitting direction of the light in the display mode.
Regarding claim 12, Okuda et al. (US Pub. No. 2010/0060809 A1) discloses a display device comprising a light emitting module (i.e. optical system having a laser light source; page 2, paragraph 0039, lines 3-8) comprising a 
Regarding claims 3-6, 8-11 and 13-20, the claims are allowable based on their dependence from allowable claims 1, 7 and 12 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. (US Pub. No. 20200333662 A1) discloses a light propagation controlled in two different directions (e.g., 0 and 45 degrees) to perform both amplitude modulation and phase modulation at the same time in liquid crystals.  In one embodiment, a mask is used to form a pattern, where the pattern includes an array of alignment cells or 
Zhan et al. (US Pub. No. 2018/0299684 A1) shows a display device including a backlight module configured to emit coherent light and incoherent light selectively, a spatial light modulator configured to display one of at least two types of image information, and a liquid crystal lens.  The spatial light modulator and the liquid crystal lens may be sequentially disposed on a light exit path of the backlight module. 
Wang et al. (US Pub. No. 2017/0371225 A1) teaches a viewing angle controlling light source device and a display apparatus.  The viewing angle controlling light source device includes a base substrate; a light emitting array arranged on the base substrate, wherein the light emitting array includes a plurality of light emitting units; at least one liquid crystal lens array arranged on the light emitting array, wherein the liquid crystal lens array includes a plurality of liquid crystal lens units corresponding to the light emitting units one by one, each liquid crystal lens unit includes a first electrode and a second electrode, and a liquid crystal layer arranged between the first electrode and the second electrode a light emergent direction of light emitted by the light emitting unit after the light transmitting through the liquid crystal lens unit by regulating a voltage difference between the first electrode and the second electrode. 
Nakai et al. (US Pub. No. 2013/0121026 A1) discloses a display device including: a plurality of light guide units; a light source; a support substrate; a first electrode 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MC/
03/06/2021

/MICHELLE M IACOLETTI/           Primary Examiner, Art Unit 2882